ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (this “Agreement”) is made as of November 6, 2009, by
and among L & L International Holdings, Inc. , a corporation incorporated under
the laws of Nevada (the “Company”), the Buyers signatory hereto (each a “Buyer”
and together the “Buyers”), and Richardson & Patel LLP, with an address at 10900
Wilshire Boulevard, Suite 500, Los Angeles, California 90024 (the “Escrow
Agent”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Securities Purchase Agreement referred to in the first recital.

W I T N E S S E T H:

     WHEREAS, the Buyers will be purchasing from the Company, up to $7,000,000,
in the aggregate, of Common Stock and Warrants on the Closing Date as set forth
in the Securities Purchase Agreement (the “Purchase Agreement”) dated the date
hereof between the Buyers and the Company, which securities will be issued under
the terms contained herein and in the Purchase Agreement; and

     WHEREAS, it is intended that the purchase of the securities be consummated
in accordance with the requirements set forth in Regulation D promulgated under
the Securities Act of 1933, as amended; and

     WHEREAS, the Company and the Buyers have requested that the Escrow Agent
hold the Purchase Price in escrow until the Escrow Agent has received the
Release Notice in the form attached hereto from the Company and each Buyer at
the Closing;

     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE 1

TERMS OF THE ESCROW

     1.1. The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the funds for the purchase of
up to $7,000,000, in the aggregate, of Common Stock and Warrants as contemplated
by the Purchase Agreement.

     1.2. Upon the Escrow Agent’s receipt of the Purchase Price into its master
escrow account, together with executed counterparts of this Agreement, Exhibit A
to this Agreement, the Make Good Escrow Agreement, the Purchase Agreement, the
Warrants and the Registration Rights Agreement, it shall telephonically advise
the Company, or the Company’s designated attorney or agent, of the amount of
funds it has received into its master escrow account.

1

--------------------------------------------------------------------------------

    1.3.      Wire transfers to the Escrow Agent shall be made as follows:  

RICHARDSON & PATEL LLP      CLIENT TRUST ACCT.        BANK NAME:    COMERICA
BANK OF CALIFORNIA      WESTWOOD OFFICE      10900 WILSHIRE BLVD.      LOS
ANGELES, CALIF. 90024      PHONE NUMBER:    800-888-3595      ABA NUMBER:   
121137522      ACCT. NUMBER:    1891937581    BENEFICIARY:    RICHARDSON & PATEL
LLP      CLIENT TRUST ACCT.    Re: L & L INTERNATIONAL HOLDINGS FINANCING TRUST
ACCOUNT 


     1.4 The Company, promptly following being advised by the Escrow Agent that
the Escrow Agent has received the Purchase Price along with facsimile copies of
counterpart signature pages of the Purchase Agreement, Registration Rights
Agreement, the Make Good Escrow Agreement, this Agreement and Exhibit A to this
Agreement from each Buyer, shall deliver to the Escrow Agent the certificates
representing the Securities to be issued to each Buyer at the Closing together
with:

     (a) the Company’s executed counterpart of the Purchase Agreement;

     (b) the Company’s executed counterpart of the Registration Rights
Agreement;

     (c) the executed opinion of Company Counsel, in the form of Exhibit D to
the Purchase Agreement;

     (d) the Company’s executed counterpart of this Escrow Agreement;

     (e) the Company’s executed counterpart of Exhibit A to this Escrow
Agreement;

     (f) the Company’s executed counterpart of the Make Good Escrow Agreement;
and

     (g) the Company’s original executed Warrant.

     1.5 In the event that the foregoing items are not in the Escrow Agent’s
possession within five Trading Days of the Escrow Agent notifying the Company
that the Escrow Agent has custody of the Purchase Price, then each Buyer shall
have the right to demand the return of their portion of the Purchase Price and
any accrued interest on their portion of the Purchase Price, if

2

--------------------------------------------------------------------------------

any (it being understood that Escrow Agent has no obligation to place the funds
into an interest-bearing account).

     1.6 Once the Escrow Agent receives a Release Notice in the form attached
hereto as Exhibit A executed by the Company and each applicable Buyer, it shall
(a) disburse fees owed by the Company to Barretto Securities Inc., (b) disburse
amounts owed to Richardson & Patel LLP for legal fees incurred by Company and
(c) wire the balance of the funds to the Company’s account listed in Section 1.7
below.

    1.7    Wire transfers to the Company shall be made as follows:        Bank: 
  Bank of America          12994 SE Kent-Kangley Road, Kent, WA 98030         
Bank Tel. No.: (206) 585-8700      ABA Number:    026009593      Routing
Number:    125000024      Swift Code:    BOFAUS3N      Beneficiary:    L & L
International Holdings, Inc.      Account Number:    32399917 


     Once the funds (as set forth above) have been sent per the Company’s
instructions, the Escrow Agent shall then arrange to have the Common Stock and
Warrants, the Purchase Agreement, the Registration Rights Agreement, the Escrow
Agreement, the Make Good Escrow Agreement and the opinion of counsel delivered
to the appropriate parties within three Business Days of the receipt of the
Release Notice.



ARTICLE II

MISCELLANEOUS



     2.1 No waiver or any breach of any covenant or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof, or of
any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

     2.2 All notices or other communications required or permitted hereunder
shall be in writing and shall be sent as set forth in the Purchase Agreement.

     2.3 This Escrow Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.

     2.4 This Escrow Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written

3

--------------------------------------------------------------------------------

instrument signed by the parties to be charged or by their respective agents
duly authorized in writing or as otherwise expressly permitted herein.

     2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.

     2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with,
the laws of the State of California. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in the City of Los Angeles.

     2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified
or revoked only by a writing signed by the Company, each Buyer and the Escrow
Agent.

     2.8 The Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely, and shall be protected
in relying or refraining from acting, on any instrument reasonably believed by
the Escrow Agent to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall not be personally liable for any
act the Escrow Agent may do or omit to do hereunder as the Escrow Agent while
acting in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.

     2.9 The Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

     2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

     2.11 The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of such compensation shall be borne by the
Escrow Agent. The Escrow Agent has acted as legal counsel for the Company and
may continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. The Buyers and

4

--------------------------------------------------------------------------------

all other parties to this Agreement consent to the Escrow Agent in such capacity
as legal counsel for the Company and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent. The Buyers
understand that the Company and the Escrow Agent are relying explicitly on the
foregoing provision in entering into this Escrow Agreement.

     2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Buyers. In the event of any such resignation, the Buyers and the
Company shall appoint a successor Escrow Agent and the Escrow Agent shall
deliver to such successor Escrow Agent any escrow funds and other documents held
by the Escrow Agent.

     2.13 If the Escrow Agent reasonably requires other or further instruments
in connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

     2.14 It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the documents or the
escrow funds held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the escrow funds until such disputes shall have been settled either by mutual
written agreement of the parties concerned by a final order, decree or judgment
or a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of Los Angeles in accordance with the
applicable procedure therefor.

     2.15 The Company and each Buyer agree jointly and severally to indemnify
and hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Purchase Agreement
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.



************************



5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of date first written above.

L & L INTERNATIONAL HOLDINGS, INC.      By:
______________________________________               Name: Dickson V. Lee, CPA 
             Title: CEO        ESCROW AGENT:    RICHARDSON & PATEL LLP      By:
______________________________________               Name: Peter Hogan         
     Title: Partner 

 


 

[SIGNATURE PAGE OF BUYERS FOLLOWS]

6

--------------------------------------------------------------------------------

[SIGNATURE PAGE OF BUYERS TO ESCROW AGREEMENT]

[BUYER’S NAME]      By:  ____________________________            Name:         
   Title: 

 


 

7

--------------------------------------------------------------------------------



Exhibit A to
Escrow Agreement





RELEASE NOTICE



     The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of November 6,
2009, among L & L International Holdings, Inc., the Buyers signatory thereto and
Richardson & Patel LLP, as Escrow Agent (the “Escrow Agreement”; capitalized
terms used herein and not defined shall have the meaning ascribed to such terms
in the Escrow Agreement), hereby notify the Escrow Agent that each of the
conditions precedent to the purchase and sale of the Securities set forth in the
Securities Purchase Agreement have been satisfied. The Company and the
undersigned Buyer hereby confirm that all of their respective representations
and warranties contained in the Purchase Agreement remain true and correct and
authorize the release by the Escrow Agent of the funds and documents to be
released at the Closing as described in the Escrow Agreement. This Release
Notice shall not be effective until executed by the Company and the Buyers.

     This Release Notice may be signed in one or more counterparts, each of
which shall be deemed an original.

     IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be
duly executed and delivered as of this __ day of ________, 2009.

L & L INTERNATIONAL HOLDINGS, INC.      By:  _________________________          
 Name:             Title:    [BUYER’S NAME]      By:  _________________________
           Name:             Title: 


--------------------------------------------------------------------------------